Whereas by a former Order of this Court of the 28 th January last; It was amongst other things the Opinion of the Court That John Goodbee should on or before the 2d Tuesday of this Instant May, return into the Office of Register of this Court a just State and Account of the said Estate which then was or might before the said Second Tuesday in May come into his hands and of the Profits he had made from the same to be Subject to the further Order and Direction of this Court; Now upon Motion this day made by Mr. Michie,9 praying that the Said John Goodbee may have further time to make Return of the said Accounts, Mr. Graeme of Counsel for John Mimmack and his Wife being present and Consenting thereto, It is Ordered that Mr. Goodbee have time to the first Tuesday in July next to return the said accounts into the Registers Office, of this Court.
It was Moved by Mr. Graeme that there might be a Rehearing of the said Cause at the same time, Which was Ordered accordingly.
Alexr Stewart Deputy Register in Chancery

 James Michie, a justice of the peace in 1737, was speaker of Commons House, 1752-1754; judge of vice-admiralty, 1752-1758; and chief justice, 1759-1761. In 1737 he married Martha Hall; his seat on Charleston Neck was called Oak Grove, now included in the United States Navy Yard. He died in London, July 16, 1760. (SCHGM, XI, 189; XIX, 62; XVII, 22; X, 160; Salley, Death Notices, p. 29.)